DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.
Claim 2 recites the limitation "the code length".  There is insufficient antecedent basis for this limitation in the claim. While any code length teaches on the current claim, to expedite the prosecution, examiner will consider “code length of the encoded three-dimensional data”.  Also by the numbering is it three separate data that is being encoded into the bitstream? It is advised to clarify the claim language by indicating (for (ii) ) a first value/parameter representing/indicating/signaling a total number…. (For (iii)) a second value/parameter representing/indicating/signaling the code length… 

Claim 10 has similar issue.



Response to Remarks/Arguments

Applicant’s arguments with respect to claim rejections have been fully considered but are moot in view of the new grounds of rejection/not persuasive for following reason.

Re: Prior art rejection of claims 2 and 10
Please see further claim amendments suggestion in the 112(b) rejection.  To expedite the prosecution, examiner assumed such clarity is presence and a new ground of rejection is presented. Applicant’s arguments are moot in view of new ground of rejection.

Re: Prior art rejection of claims 1, 3, 9 and 11
Applicant argued in substance that the prior art does not teach “wherein, in the inputting of first three-dimensional data, the first three-dimensional data comprising one or more three-dimensional data and a first code length are input, and in the encoding, the one or more first three-dimensional data are encoded based on the first code length to generate a bitstream including a total number of the one or more first three- dimensional data encoded and the first code length.”

Examiner respectfully disagrees and argues that the prior art is teaching including the all encoded data (total number) that is being coded using the code length. Therefore, prior art teaches this limitation.
Therefore applicant’s arguments are not persuasive


If applicant intend to claim bitstream to include a first value/parameter representing/indicating/signaling a total number….and a second value/parameter representing/indicating/signaling the code length…, then further clarifying amendment is needed.
It should be noted that even such amendment will not put the condition for allowance (as can be seen from the prior art analyzed with respect to claim 2 & 9 rejections


Re: Prior art rejection of dependent claims
Applicant has presented no additional argument, other than arguments already presented with respect to independent claims. Therefore, the arguments are similarly not persuasive.
 





	
	


Following prior arts are considered pertinent to applicant's disclosure.
US 20160379041 A1 (Rhee)
ELBAZ, G. et al., "3D Point Cloud Registration for Localization using a Deep Neural Network Auto-Encoder". Proceedings of 2017 IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 26 July 2017, pp. 2472-2481, ISBN: 978-1-5386-0457-1, <DOI: 10.1109/CVPR .2017.265>, especially, first paragraph of section 1.1, last sentence in section 2.6, 1st, 2nd, 3rd, 6th paragraphs in section 2.6.2 (Elbaz)
ZHONG, Zheng et al., "A Study on Improving Image Quality for Coding Method Using Neural Network". ITEJ Technical Report, 24 October 1990, vol. 14, no. 55, pp. 13-18, especially, page 14, right-hand column, lines 3-14, page 15, left-hand column, lines 3-7, page 15, right-hand column, lines 7-30, page 16, left-hand column, lines 4, 5, 18-20  (Zhong)
XUN, Huang et al., "Stacked Generative Adversarial Networks". Proceedings of 2017 IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 26 July 2017, pp. 1866-1875, ISBN: 978-1-5386-0457-1, <DOI: 10.1109/CVPR. 2017.202>, especially, page 1869, left-hand column, lines 31-33, (equation ( 5) )  (Xun)
US 20100118971 A1 (Tanida)
US 20130195352 A1 (Nystad)
US20180137224-A1 (Hemmer)
US 20190289321 A1 (see Fig.1, Fig.2, para 30-32; 3D voxel data is encoded and decoded with deep neural network)







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1,3-4, 8-9 & 11 rejected under 35 U.S.C. 103 as being unpatentable over Rhee in view of Zhong.


With respect to claim 3. Rhee teaches an information processing method, comprising:	 inputting first three-dimensional data including three-dimensional coordinate data to a first deep neural network (first DNN): [(para 108; Fig.6; the neural network of encoder has multiple layers, therefore it is DNN, also see para 110)] :	 encoding, by the first DNN, the first three-dimensional data to generate encoded three-dimensional data: [(see analysis of claim 1)]	 inputting the encoded three-dimensional data to a second deep neural network (second DNN): [(Fig.6 the encoded data is input to the decoding stage {right half of Fig.6, para 108)]	 decoding, by the second DNN, the encoded three dimensional data to generate second three-dimensional data [(para 108)]	 and outputting the second three-dimensional data. [(para 108)]
Rhee teaches the information processing method according to claim 3, wherein, in the inputting of first three-dimensional data, the first three-dimensional data comprising one or more three-dimensional data and and, in the encoding,, the one or more first three-dimensional data are encoded [(Rhee para 110-111)] 
Rhee does not explicitly show a first code length are input, and in the encoding, the one or more first three-dimensional data are encoded based on the first code length to generate a bitstream including a total number of the one or more first three-dimensional data encoded and the first code length 


However, in the same/related field of endeavor, Zhong teaches data comprising a first code length are input, and in the encoding, the one or more first three-dimensional data are encoded based on the first code length to generate a bitstream including a total number of the one or more first three-dimensional data encoded and the first code length. [(Zhong; see Fig.1 the system which is similar to Rhee with explicitly indicating transmission channel; See page 14, right column, lines 3-14 or section 2.1; the outputs of each layers quantized into certain number of bits/i.e. code length is defined; outputs of the hidden layer is transmitted to the decoding side. The encoding is performed by using perceptron {section 2.1}. For each block type separate perceptron is allocated. The perceptron changes according to the types of the blocks, the flag signal for each block is denoted as p bit {section 3.1})] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because both are teaching similar network and incorporating Zhong teaching into Rhee would provide the implementation in a distributed way where the data could be transmitted.


With respect to claim 1: See analysis of claim 3 and note Rhee additionally teaches. An encoding method, comprising:
inputting three-dimensional data including three-dimensional coordinate data to a deep neural network (DNN) [(para 108; Fig.6; the neural network of encoder has multiple layers, therefore it is DNN, also see para 110)] :	 encoding, by the DNN, the three-dimensional data to generate encoded three-dimensional data[(para 108)] :	 and outputting the encoded three-dimensional data. [(para 108 and Fig.6; the encoder output the encoded data to the decoder from unit 630 to 640)]

Rhee teaches with respect to claim 4. The information processing method according to claim 3, further comprising:	 calculating a computing loss which is a difference between the first three-dimensional data and the second three-dimensional data [(para 110 )] :	 and updating a first parameter and a second parameter based on the computing loss, the first parameter being for encoding of the first three-dimensional data by the first DNN, the second parameter being for decoding of the encoded three-dimensional data by the second DNN [(para 110 adjust a connection weight of neurons; please note both encoder and decoder has multiple layers with multiple connections to neurons {see Fig.6} )] .


Zhong additionally teaches with respect to claim 8. The information processing method according to claim 6, wherein the first three-dimensional data further includes attribute information, in the inputting of first three-dimensional data, the first DNN is selected from a plurality of the first DNNs based on the attribute information and is input, the bitstream further includes a DNN identifier indicating the first DNN input in the inputting of first three-dimensional data, and in the inputting of the encoded three-dimensional data, the second DNN is selected from a plurality of the second DNNs based on the DNN identifier and is input [(Zhong section 3.1 the multiple blocks are classified into n types on the basis of the "characteristics" related to the "spatial frequency", a neural network (perceptron) corresponding to each of the n types is generated by learning, one of the n generated; neural networks (Pl, P2, ...  Pn) selected and used, on the basis of the "characteristics" of the block, to perform encoding, and a code word (output of the hidden layer) generated by the encoding and a "flag signal" for identifying the type of the neural network used in the encoding are transmitted to the reception side. The "characteristics" of document 5 correspond to the "attribute information" of claim 8. The "flag signal" of docu)] .

Regarding Claims 9 & 11: Claims 9 &11 claimed the device of claims 1 & 3 implemented in processors and memory. Rhee also teaches these devices implemented in processor and memory [(please see analysis of claims 1-3 and paragraphs 50, 126, 23, 28)]

Claims 2 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Rhee in view of Zhong in view of Nystad in view Hemmer 
Regarding Claims 2 & 10: Please see analysis of claim 3 and 9 and note Rhee teaches A decoding method, comprising:	 inputting encoded three-dimensional data to a deep neural network (DNN), the encoded three-dimensional data being obtained by encoding first three-dimensional data including three-dimensional coordinate data [(para 108, 110 and Fig.6; ; the neural network of decoder has multiple layers, therefore it is DNN, also see para 110)] : decoding, by the DNN, the encoded three dimensional data to generate second three-dimensional data [(para 108)] and outputting the second three-dimensional data. [(para 108)]


Rhee in view of Zhong does not explicitly shows (ii) a total number of the first three dimensional data encoded, and (iii) the code length value/parameter into the bitstream; (please see the 112(b) analysis )

However, in the same/related field of endeavor, Nystad teaches (iii) the code length [(bit count to represent each node is encode {para 145}; bit count can be communicated to the decoder in a file header, para 143)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to enhance communication between processing systems (such as encoder/decoder), thereby ensure proper processing.

 Rhee in view of Zhong in view of Nystad does not explicitly shows (ii) a total number of the first three dimensional data encoded value/parameter into the bitstream; (please see the 112(b) analysis )

However, in the same/related field of endeavor, Hemmer teaches (ii) a total number of the first three dimensional data encoded [(step $745 number of points is inserted from the first buffer; first buffer was entropy decoded $715, therefore was part of the bitstream {Fig.7}; also note buffer entropy encoded {s130, Fig.1).  A value representing number of points of a point cloud is received from the buffer {para 87})] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to enhance communication between processing systems (such as encoder/decoder), thereby ensure proper processing.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rhee in view of Zhong in view of Xun.

With regards to claim 5. Rhee teaches the information processing method according to claim 4, further comprising:	 calculating an  [(Rhee para 110 )]

Rhee does not explicitly show adversarial loss

However, in the same/related field of endeavor, Xun teaches adversarial loss [(Xun page 1869, equation 5 and related descriptions)] and use of this loss with other losses to train/update parameters [(Xun page 1869, equation 3 and related descriptions)]

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such procedure enhance the quality of processed data [(Xun the Abstract)]   


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rhee in view of Zhong in view of Tanida.

With regards to claim 7: Rhee in view of Zhong additionally teaches in the inputting of first three-dimensional data, a plurality of the first three-dimensional data and the first code length are input, and in the encoding, the plurality of the first three-dimensional data are sequentially encoded based on the first code length to generate the encoded three-dimensional data [(see analysis of claim 6 and Zhong section 3.1 )] ,
Rhee in view of Zhong does not explicitly show when a data amount of the encoded three-dimensional data generated exceeds a predetermined target data amount, a code length to be used to encode a next one of the plurality of the first three-dimensional data is changed to a second code length which is shorter than the first code length

However, in the same/related field of endeavor, Tanida teaches when a data amount of the encoded three-dimensional data generated exceeds a predetermined target data amount, a code length to be used to encode a next one of the plurality of the first three-dimensional data is changed to a second code length which is shorter than the first code length [(Tanida; Fig.8 unit 108-110 para 6-8, 29; Based on the difference of estimated amount of code/target data amount and amount of generated code/the encoded data generated, the quantization step size is adjusted so that bit rate stay constant or delay low )] 


Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts so as to not exceed the bandwidth or reduce the delay [(Tanida para 6-8, 29)]   


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486